Citation Nr: 1507799	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-20 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disorder other than instability, chondromalacia patellae status post lateral release, and scars, to include as secondary to service-connected knee disabilities.

2.  Entitlement to service connection for a left knee disorder other than instability, chondromalacia patellae status post lateral release and scars, to include as secondary to service-connected knee disabilities.

3.  Entitlement to service connection for left knee instability, to include as secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to February 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2011, the appellant presented sworn testimony at a Travel Board hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In April and September 2013, the Board remanded the issues regarding the knees for further development.  In September 2013, the Board also remanded the issues of entitlement to increased ratings for bilateral carpal tunnel syndrome for the RO to issue a statement of the case.  The RO issued a statement of the case in April 2014 and the Veteran did not file a substantive appeal as to those two issues.  Thus, those two increased-rating issues are not currently in appellate status.

The Board's review includes the paper and electronic records.

In addition to the claimed arthritis of the knees, there is medical evidence of a diagnosis of possible fibromyalgia or other myofascial pain disorder.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board will consider these diagnoses as part of the claims on appeal.  In an unappealed August 2010 rating decision, the RO denied entitlement to service connection for left knee instability.  Later, in a November 2011 rating decision, the RO denied the reopening of the claim of entitlement to service connection for left knee instability.  Since the claim was initially adjudicated after the Veteran perfected an appeal in April 2010 on the denial of entitlement to service connection for bilateral arthritis of the knees, the issue of entitlement to service connection for left knee instability is part of the claim of entitlement to service connection for a left knee disorder.  

With regard to the knee disorders, service connection is in effect for right knee instability, bilateral chondromalacia patellae status post lateral release, and bilateral knee scars.  In a September 2008 claim, the Veteran asserted that her bilateral knee arthritis is secondary to her service-connected knee disabilities.  In a September 2008 letter, the RO indicated that it would be considering her claims on a secondary service connection basis.  The rating decisions, statement of the case, and supplemental statements of the case reflect that the RO has not adjudicated the claims on a secondary service connection basis.  The Veteran, however, is not prejudiced by the Board's adjudication of the claims on a secondary service connection basis because of the following: (1) the appellant was informed of the law regarding secondary service connection in the September 2008 letter; (2) as explained below, the Board is denying the two of the claims on the same basis as the RO did on a direct service connection basis only - no current disability; and (3) as explained below, the Board is granting one of the claims based on secondary service connection.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

More specifically, as discussed below, the Board is granting entitlement to service connection for left knee instability.

In light of the above, the issues are as stated on the title page.





FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran has or has had a right knee disorder other than instability, chondromalacia patellae status post lateral release, and scars during the appellate term.

2.  The weight of the evidence is against a finding that the Veteran has or has had a left knee disorder other than instability, chondromalacia patellae status post lateral release, and scars during the appellate term.

3.  The evidence is in equipoise as to whether the Veteran has or has had left knee instability during the appellate term and whether it was caused by the service-connected chondromalacia patellae status post lateral release.


CONCLUSIONS OF LAW

1.  A right knee disorder other than instability, chondromalacia patellae status post lateral release, and scars was not incurred in or aggravated by service; arthritis may not be presumed to have been so incurred; and a right knee disorder was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  A left knee disorder other than instability, chondromalacia patellae status post lateral release, and scars was not incurred in or aggravated by service; arthritis may not be presumed to have been so incurred; and a left knee disorder was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.

3.  Resolving doubt in the Veteran's favor, left knee instability was caused by the service-connected chondromalacia patellae status post lateral release.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September and November 2008 and May and October 2013 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided notice of how disability evaluations and effective dates are assigned in September 2008.  Pursuant to the September 2013 remand, the RO asked the Veteran in an October 2013 letter to identify any additional treatment for the bilateral knee disorders.  This claim was most recently readjudicated in a supplemental statement of the case issued in April 2014.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained the Veteran's service and VA treatment records, to include obtaining additional VA treatment records pursuant to the September 2013 remand.  The RO afforded her VA examinations.  

The reports of the October 2008, December 2008, September 2011, and May 2013 VA examinations and the October 2011 addendum to the September 2011 VA examination report reflect that the examiners reviewed the Veteran's claims file and her past medical history, recorded her current complaints, conducted appropriate physical examination and interview, and rendered an appropriate diagnosis consistent with the remainder of the evidence of record.  The report of a November 2009 VA examination reveals that the examiner reviewed the claimant's past medical history, recorded her current complaints, conducted appropriate physical examination and interview, and rendered an appropriate diagnosis consistent with the remainder of the evidence of record. 

Pursuant to the Board's remands, VA readjudicated the claims.  In light of that and the RO obtaining additional VA treatment records, VA complied with the directives of the two remands.  Stegall v. West, 11 Vet. App. 268 (1998).  

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Legal Criteria

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. § 1110.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic disabilities, such as cardiovascular disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Board has reviewed all of the evidence of record, to include the VA and service treatment records and VA examination reports.  These records do not show that the Veteran currently has or has had a right knee disorder other than instability, chondromalacia patellae status post lateral release, and scars since she filed her claim in September 2008.  By the same token, these records do not show that the Veteran currently has or has had a left knee disorder other than instability, chondromalacia patellae status post lateral release, and scars since she filed her claim in September 2008.

The Veteran's service treatment records do not show a diagnosis of arthritis of either knee or fibromyalgia or other myofascial pain disorder involving either knee.  In particular, in-service X-rays of the knees evince no evidence of arthritis.

A December 2007 VA examination of the left knee shows only a diagnosis of left knee chondromalacia patellae status post lateral release.  Furthermore, June and July 2008 VA X-rays of the right knee and October 2008 VA X-rays of the left knee did not reveal the presence of arthritis.

The October 2008 VA examination report reflects that the only knee diagnosis is bilateral chondromalacia patellae status post lateral release.  The examiner noted that based on X-rays there is no current diagnosis of any bilateral knee degenerative joint disease or arthritis.  Similarly, the December 2008 and November 2009 VA examination reports reveal that the only knee diagnosis is bilateral chondromalacia patellae status post lateral release.  Both examiners noted that there was no evidence of inflammatory arthritis.

In an October 2009 statement, the Veteran's treating VA doctor only noted that she suffers from knee pain that contributes to frequent falls.

The October 2011 VA examination report and November 2011 addendum show  that the only knee diagnoses are bilateral chondromalacia patellae and mild laxity, particularly in the right knee.  The examiner reported the September 2011 X-rays of the knees are normal and that the Veteran did not have degenerative or traumatic arthritis.  The May 2013 VA examiner only diagnosed bilateral knee instability associated with bilateral chondromalacia patellae status post lateral release.  Service connection is in effect for right knee instability and service connection for left knee instability will be discussed later in this decision.

As to the existence of fibromyalgia or other myofascial pain disorder, there is conflicting medical evidence on whether the Veteran has or has had that disorder since she filed her claim in September 2008.  

A July 2008 VA treatment record shows an assessment of right knee pain, probably musculoskeletal in nature.  An October 2008 VA treatment record reveals that the rheumatoid workup was negative.  The assessments included multiple myofascial trigger points positive for pain on palpation and patellofemoral syndrome.  The treating physician noted that there is a possible diagnosis of fibromyalgia, but that this diagnosis can only be made after the Veteran's thyroid disorder gets controlled.  The appellant underwent a VA rheumatology consult in December 2008.  The diagnosis was myofascial pain, possible fibromyalgia.  A January 2009 VA treatment record reflects that the claimant went to the primary care clinic and that an assessment of right knee pain that was likely myofascial pain syndrome was made.  The basis of that assessment was that there was no evidence of effusion on physical examination that day and that the workup for inflammatory arthritis was negative so far.  A February 2009 VA treatment record shows an assessment of right knee pain due to myofascial pain.  Subsequent VA treatment records dated thru January 2014 and later examination reports show no diagnosis of fibromyalgia or other myofascial pain disorder.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

The Board places more weight on the December 2008 VA rheumatology consult record showing that a definitive diagnosis of fibromyalgia or other myofascial pain disorder was not made than on the January 2009 VA primary care clinic record indicating that the right knee pain was likely myofascial pain syndrome because the lack of a definite diagnosis was made by an expert in rheumatology as opposed to an expert in primary care medicine.  Black v. Brown, 10 Vet. App. 297, 284 (1997).  The Board also places great weight on the VA treatment records and VA examination reports subsequent to February 2009 because this medical evidence, which spans over a period of almost five years, does not show a diagnosis of fibromyalgia or other myofascial pain disorder or even a suggestion of such a diagnosis since the complaints of myofascial pain in 2008 and early 2009.  As for the VA treatment records indicating myofascial pain, the Board notes that pain is a symptom and not a diagnosed disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Board also notes that the treatment records showing a possible diagnosis of fibromyalgia, to include the December 2008 VA rheumatology consult, is not medical evidence showing a definitive diagnosis of fibromyalgia.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  

The Veteran asserts that she has arthritis in the knees.  She also testified that a doctor during her service told her that she probably eventually have arthritis in the knees.  Hearing transcript, page 4.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the existence of arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, the appellant is not reporting a contemporaneous or later diagnosis of arthritis since there is no medical evidence of a diagnosis of arthritis since she filed her claim in September 2008.  

As for continuity of knee symptomatology, the Veteran is competent to report this symptomatology and the Board finds her credible with regard to experiencing knee symptomatology.  That said, supporting medical evidence is required because a claim based on continuity of symptomatology can only be granted if there must be competent medical evidence of a current disorder for which there is continuity of symptomatology.  As noted above, the preponderance of the competent medical evidence preponderates against finding that the Veteran has or has had a right or left knee disorder other than instability, chondromalacia patellae status post lateral release, and scars.  Moreover, the Board notes that knee pain is a symptom, not a diagnosed disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In sum, the weight of the evidence is against a finding that the Veteran has or has had a right or left knee disorder other than instability, chondromalacia patellae status post lateral release, and scars during the appellate term.  Therefore, the Board finds that Davidson and Wallin element (1), current disability, is not satisfied as to the claims.

The Board concludes that the preponderance of the evidence is against granting service connection for a right knee disorder other than instability, chondromalacia patellae status post lateral release, and scars, to include as secondary to service-connected knee disabilities, and a left knee disorder other than instability, chondromalacia patellae status post lateral release, and scars, to include as secondary to service-connected knee disabilities.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for left knee instability, there is conflicting medical evidence on whether the Veteran has or has had left knee instability since she filed her original claim in September 2008.  

The reports of the October and December 2008, November 2009, and July 2010 VA examinations show no instability in the left knee on physical examination.  The July 2010 VA examiner more explicitly addressed the existence of left knee instability than the other VA examiners.  The July 2010 examiner opined that the appellant did not have left knee instability.  The July 2010 VA examiner noted that a May 2009 VA treatment record indicates that the claimant shows no signs of any current instability and that there was insufficient clinical evidence at present to warrant a diagnosis or any acute instability or chronic instability disease or residuals thereof.  

The report of the September 2011 VA examination shows that the tests for joint stability - anterior instability (Lachman), posterior instability (posterior drawer), and medial-lateral instability (varus/valgus pressure) - were all normal bilaterally except for 1+ in the right knee on medial-lateral instability testing.  In the October 2011 addendum, the September 2011 VA examiner noted that the Veteran had some degree of mild laxity, particularly to the right knee.  The Board notes that the examiner diagnosed some degree of mild laxity in the left knee, though not as much as in the right knee, despite the normal joint stability test findings on physical examination.  The report of the May 2013 VA examination shows that tests for joint stability - anterior instability (Lachman), posterior instability (posterior drawer), and medial-lateral instability (varus/valgus pressure) - were all normal bilaterally.  The May 2013 VA examiner, however, diagnosed bilateral instability of the knees.

In light of the September 2011 VA examiner noted some degree of mild laxity in the left knee and the May 2013 VA examiner diagnosed left knee instability, the evidence is in equipoise as to whether the Veteran has or has had left knee instability during the appellate term.  Wallin element (1), current disability, has been met

Service connection is in effect for left knee chondromalacia patellae status post lateral release and left knee scars.  Wallin element (2), a service-connected disability, has been met

As Wallin element (3), medical nexus, there is arguably conflicting evidence on this matter.  The July 2010 VA examiner opined that it is less likely as not (less than 50 percent probability) that the left knee instability was caused by or a result of the left knee lateral release.  This opinion, however, is predicted on lack of a current left knee instability.  The May 2013 VA examiner diagnosed left knee instability associated with chondromalacia patellae status post lateral release.  The May 2013 VA examiner opined that there is a relationship between the left knee instability and the service-connected chondromalacia patellae status post lateral release, but that examiner did not opine on whether the relationship is based on causation or aggravation.  The Board notes that the RO in the November 2011 rating decision granted service connection for right knee instability but did not indicate that the grant was based on aggravation as opposed to causation.  In the absence of more specific medical evidence, the evidence is equipoise as to whether the left knee instability was caused by the chondromalacia patellae status post lateral release.  Accordingly, Wallin element (3) is established.

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for left knee instability based upon causation by chondromalacia patellae status post lateral release.  The benefit sought on appeal is accordingly allowed.

Since the Board is granting service connection for left knee instability based on causation by the service-connected chondromalacia patellae status post lateral release, the Board does not need to address whether the left knee instability was incurred in or aggravated by active service.


ORDER

Entitlement to service connection for a right knee disorder other than instability, chondromalacia patellae status post lateral release, and scars, to include as secondary to service-connected knee disabilities, is denied.

Entitlement to service connection for a left knee disorder other than instability, chondromalacia patellae status post lateral release, and scars, to include as secondary to service-connected knee disabilities, is denied.

Entitlement to service connection for left knee instability based upon causation by chondromalacia patellae status post lateral release is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


